United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3465
                                   ___________

Steven Davidson,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Michael Bowersox,                       *
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: November 14, 2001
                                Filed: April 18, 2002
                                 ___________

Before BOWMAN, JOHN R. GIBSON, and STAHL,1 Circuit Judges.
                          ___________

BOWMAN, Circuit Judge.

       A Missouri state court jury convicted Steven Davidson of two counts of first-
degree murder, one count of second-degree murder, and three counts of armed
criminal action. Although he was eligible to receive the death penalty, he was
sentenced to life imprisonment without the possibility of parole on two counts and
life imprisonment on the other four counts. Davidson filed a state motion for post-
conviction relief, which was denied. His conviction, sentence, and the denial of his
motion for post-conviction relief were affirmed by the Missouri Court of Appeals.

      1
       The Honorable Norman H. Stahl, United States Circuit Judge for the First
Circuit, sitting by designation.
State v. Davidson, 941 S.W.2d 732 (Mo. Ct. App. 1997). Davidson then filed a 28
U.S.C. § 2254 petition for a writ of habeas corpus in the District Court.2 That court
denied Davidson's petition. He appeals and we affirm.

        Davidson shot and killed three people on the street in front of his home. At
trial, he claimed the shootings were committed in self-defense. During the guilt phase
of Davidson's trial, the state's evidence against him included videotaped statements
he made to the police on the day of the shootings in which he said that none of the
victims had a weapon and that he was not afraid for his safety at the time of the
shootings. To rebut the videotaped statements, Davidson's counsel attempted to
present the testimony of Dr. Cuneo, a psychologist. The doctor would have testified
that Davidson suffered from post-traumatic stress disorder and other personality
disorders that prevented him from admitting to the police that he feared for his safety
at the time of the shootings. Davidson's counsel argued that the evidence went to the
question of Davidson's mental state at the time he committed the shootings. The State
objected to the admission of this evidence, and the trial court sustained the objection,
citing the provisions of Missouri Revised Statute § 552.015.2(8). Under Missouri
law, "[e]vidence that the defendant did or did not suffer from a mental disease or
defect" is admissible only in the instances enumerated in the statute. Mo. Rev. Stat.
§ 552.015.2 (1986). In Davidson's case, the only relevant portion of the statute
provided that such testimony would be admissible "[t]o prove that the defendant did
or did not have a state of mind which is an element of the offense." Id.
§ 552.015.2(8).

       The Missouri Court of Appeals rejected Davidson's challenge to the trial court's
ruling. The court held that Davidson intended to introduce Dr. Cuneo's testimony to


      2
        The Honorable Jean C. Hamilton, Chief Judge, United States District Court
for the Eastern District of Missouri.


                                          -2-
"rebut or 'soften' the effect of his statement" to the police. Davidson, 941 S.W.2d at
734. The court further held that this purpose did not fall within the sweep of
subsection 8 of section 552.015.2 because that subsection makes an exception only
in regard to "expert testimony diagnosing defendant to have a mental disease or
defect excluding responsibility for committing one or more elements of the crime,
including absence of the appropriate mental state." Id. at 735. Referring to the
record, the court noted that Dr. Cuneo specifically stated that he could not offer
testimony as to Davidson's state of mind at the time of the shootings.3

       Davidson bases his habeas claim on the theory that the trial court's refusal to
admit Dr. Cuneo's testimony during the guilt phase of the trial violated Davidson's
federal constitutional due process and equal protection rights. He argues that the state
court's decision was "based on an unreasonable determination of the facts in light of
the evidence presented in the State court proceeding," and he therefore should be
granted habeas relief under the provisions of 28 U.S.C. § 2254(d). Appellant's Br. at
23. Davidson maintains that "[t]he Missouri courts and the district court erred in
failing to realize that Dr. Cuneo's testimony was admissible under the state statute as
proof of [his] state of mind at the time of the shootings." Id. at 24.

       We may review a state court's factual findings only to discern whether the state
court's decision is "based on an unreasonable determination of the facts in light of the

      3
        After the state objected to Dr. Cuneo's testimony, Davidson's attorney made
a proffer to the court during which counsel asked Dr. Cuneo whether he would be
able to testify, to a reasonable degree of psychological certainty, as to Davidson's
state of mind at the time of the murders. Dr. Cuneo answered unequivocally that he
would not be able to so testify. Trial Tr. at 1418-19. Dr. Cuneo further agreed that
he would be able to testify to Davidson's "patterns of perception," to his "perception
of adequate provocation," to "his ability to recount events shortly after the incident"
and up to the time of trial, and that Davidson's personality disorders "affect his ability
to recount events." Id. at 1419. The trial court, after hearing this proffer, excluded
Dr. Cuneo's testimony and dismissed him as a witness.

                                           -3-
evidence presented in the State court proceeding." 28 U.S.C. § 2254(d)(2) (Supp. IV
1998). Given Dr. Cuneo's testimony during the guilt-phase proffer of evidence, in
which he clearly stated that he could not give an opinion regarding Davidson's mental
state at the time he committed the shootings, see supra note 3, we cannot say that the
Missouri appellate court erroneously determined that Dr. Cuneo would not have
testified about Davidson's state of mind regarding an element of the offense.
Although Davidson's attorney argued at trial, and continues to argue on appeal, that
Dr. Cuneo could so testify, the plain statement of Dr. Cuneo rebuts counsel's
arguments.4

       Davidson also argues that the state appellate court misinterpreted Missouri law
when it excluded Dr. Cuneo's proffered testimony. It is not within the prerogative of
a federal habeas court to question a state court's interpretation of its state's law,
Estelle v. McGuire, 502 U.S. 62, 67 (1991), yet Davidson's argument asks this Court
to engage in exactly such an inquiry. Absent a showing that the state court's decision
suffers from some federal constitutional defect, the Missouri Court of Appeals's
conclusion as a matter of state law that Davidson's proposed use of Dr. Cuneo's
testimony fell outside the ambit of section 552.015.2(8) is not reviewable by this
Court. See, e.g., Morgan v. Krenke, 232 F.3d 562, 567 (7th Cir. 2000) ("[E]ven if
there had been an error of [state] law regarding the admission of evidence, it is not
our role to correct it. It has never been our job unless the error rises to the level of a
constitutional violation."), cert. denied, 532 U.S. 951 (2001).


      4
       In support of his argument, Davidson highlights Dr. Cuneo's testimony during
the penalty phase of Davidson's trial, in which the doctor stated that if Davidson's
statements to him were true then Davidson "would have thought at that time [of the
shootings] that someone was going to hurt him." Trial Tr. at 1548. Again, because
Dr. Cuneo stated during the guilt phase that he could not testify about Davidson's
mental state at the time of the shootings, the trial court and the appellate court did not
unreasonably conclude that the doctor's testimony was not admissible under section
552.015.2(8).

                                           -4-
       As is too often the case in habeas pleadings, Davidson does not cite a single
federal case (beyond noting our standard of review)5 for the proposition that the
exclusion of testimony such as that proffered by Dr. Cuneo amounts to a violation of
the United States Constitution. Moreover, Davidson does not argue in this appeal
that the state appellate court's decision was contrary to or involved an unreasonable
application of federal law clearly established in Supreme Court precedent. See 28
U.S.C. § 2254(d)(1). Because Davidson does not raise an issue of federal
constitutional law, but only challenges the Missouri Court of Appeals's factual
determinations and interpretation of state law, we do not decide any questions of
federal constitutional law that could have been raised under § 2254(d)(1).

       In summary, we hold that the Missouri Court of Appeals did not unreasonably
determine the facts in light of the state court record when the court rejected
Davidson's challenge to his conviction on the basis of Dr. Cuneo's excluded
testimony. We therefore affirm the District Court's denial of Davidson's habeas
petition.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


      5
        Even the cases cited by Davidson for the standard of review are not applicable
to our inquiry, as both are cases arising before Congress significantly narrowed the
scope of federal habeas review. See Whitmore v. Kemna, 213 F.3d 431, 433 (8th Cir.
2000) ("It seems to us that § 2254(d) as amended by the AEDPA is unambiguous as
to the scope of federal court review, limiting such review (at least as compared with
past practice) in order to effect the intent of Congress to expedite habeas proceedings
with appropriate deference to state court determinations.").


                                         -5-